FILED
                            NOT FOR PUBLICATION                                 JAN 08 2014

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LIFESCAN, INC.; JOHNSON &                         No. 13-16042
JOHNSON,
                                                  D.C. No. 3:12-cv-06360-JST
              Plaintiffs - Appellees,

  v.                                              MEMORANDUM*

SHASTA TECHNOLOGIES, LLC;
CONDUCTIVE TECHNOLOGIES, INC.;
PHARMATECH SOLUTIONS, INC.;
DECISION DIAGNOSTICS, CORP.,

              Defendants - Appellants.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                      Argued and Submitted December 3, 2013
                             San Francisco, California

Before: TROTT, THOMAS, and MURGUIA, Circuit Judges.

       Defendants appeal the district court’s order granting plaintiffs’ request for

preliminary injunctive relief, enjoining defendants from using images of plaintiffs’



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
products on defendants’ Shasta GenStrip packaging and in its advertising. We

have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

      Our sole inquiry is whether the district court abused its discretion in granting

preliminary injunctive relief, and we conclude that the district court properly

exercised its discretion. Winter v. Natural Res. Def. Council, 555 U.S. 7, 24 (2008)

(listing factors for district court to consider); Sports Form, Inc. v. United Press

Int’l, Inc., 686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of

review).

      AFFIRMED.